Citation Nr: 0417123	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1954 to January 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 1994 and July 1997 decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2001 a Veterans Law Judge who is no longer with the 
Board held a personal hearing at the RO.   

This case was previously before the Board in November 2001.  
At that time, the Board denied the veteran's claims of an 
evaluation in excess of 10 percent for duodenal ulcer 
disease, and a compensable evaluation for hemorrhoids.  It is 
important to mention that those issues have been adjudicated 
by the Board are no longer in appellate status.  In addition, 
in the November 2001 Board decision the veteran's claim of 
service connection for essential hypertension was reopened, 
which then, along with the issue of service connection for a 
chronic sinus disorder, were remanded to the RO for further 
development and consideration.  

In an August 2002 rating decision the RO granted service 
connection for sinusitis, evaluated as 0 percent disabling.  
In a November 2002 statement identified as a notice of 
disagreement, the veteran indicates a general (unspecified) 
disagreement with the decisions that had been made in his 
case.  In the veteran's November 2002 substantive appeal he 
specifically disagrees with the 0 percent disability 
evaluation that he received for the service connected 
sinusitis.  The Board construes these documents as a timely 
filed notice of disagreement for an increased (compensable) 
evaluation for sinusitis under 38 C.F.R. §§ 20.201, 20.202, 
20.301.  A statement of the case has not yet been issued 
regarding this issue and accordingly, that issue must be 
remanded. See Manlicon v. West, 12 Vet. App. 238 (1999).

In a November 2003 statement the veteran expressed his desire 
to reopen his claim of service connection for hearing loss.  
That issue has not been addressed by the RO and is not 
properly before the Board at this time.  The issue of service 
connection for hearing loss is referred to the RO for 
appropriate action. 

In December 2003 the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge. 


FINDINGS OF FACT

1.  Isolated elevated blood pressure readings are reported 
during service; however, hypertension and cardiovascular 
disease was first diagnosed in 1997, almost 40 years after 
service.  

2.  The veteran's hypertension is not shown to be 
etiologically related to the service connected duodenal ulcer 
disease. 


CONCLUSIONS OF LAW

1.  Hypertension and cardiovascular disease were not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Hypertension and cardiovascular disease is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision regarding the veteran's claim was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Subsequent to the VCAA, the Board reopened the claim of 
service connection for hypertension and the claim is being 
considered on its merits.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, regarding the issue of service 
connection for hypertension, a substantially complete 
application was received in April 1997.  Thereafter, in a 
rating decision dated in July 1997 the RO determined that new 
and material evidence had not been received to reopen the 
claim, and the claim was denied.  Only after that rating 
action was promulgated did the AOJ, in April 2001 and again 
in December 2001, subsequent to reopening of the claim by the 
Board, provide notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  

The VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication, but was given prior to 
the Board decision reopening his claim of service connection 
for hypertension.  While the timing of the notice does not 
necessarily comply with the express requirements of the law 
as found by the Court in Pelegrini, the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, and it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") Pelegrini.

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April and 
December 2001 was not given prior to the first AOJ 
adjudication of the claim, notice was initially provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

Concerning the veteran's claim of service connection for 
hypertension, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA and pertinent regulations.  The record in this case 
includes the veteran's service medical records, VA treatment 
records, along with private treatment records.  Furthermore, 
the veteran has been afforded a VA medical examination to 
address any etiological relationship between service and 
hypertension and between hypertension and his service 
connected duodenal ulcer disorder.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Information requested in the November 2001 Board 
remand has been obtained.  Considering the foregoing, the 
Board therefore finds that the notice requirements of the 
VCAA and pertinent regulations have been met.    

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease such as cardiovascular -renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995). In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service-connected disability.

Factual Background

The veteran's March 1954 service induction medical 
examination report lists his sitting blood pressure as 
140/70.  At a January 1955 service medical examination, the 
veteran's sitting blood pressure was listed as 100/64.  The 
veteran's 1958 service separation physical examination report 
lists his sitting blood pressure as 118/92.  Service medical 
records, including periodic chest X-rays, reveal no 
abnormalities of the heart or diagnoses of hypertension.    

A VA medical examination in March 1958 revealed that the 
veteran's sitting blood pressure was 110/60.  A 
cardiovascular examination and a chest X-ray revealed no 
abnormalities.  A gastrointestinal series revealed an active 
duodenal ulcer.  Pertinent diagnoses were limited to an 
active duodenal ulcer.    

A rating decision dated in April 1958 granted service 
connection for an active duodenal ulcer. 

Interim clinical records reveal no findings regarding 
hypertension or cardiovascular disease.

VA outpatient treatment records covering the period from June 
1987 to March 1992 show systolic blood pressures ranging from 
124 to 155 and diastolic pressures ranging from 80 to 90, 
with no diagnoses of hypertension.  An ECG report dated in 
June 1988 revealed no abnormalities other than non-specific T 
wave changes.  

A VA cardiovascular examination was performed in June 1997.  
The veteran reported a history of hypertension for many 
years, and said that he might have been told that his blood 
pressure was high while in service. The physical examination 
showed that the veteran's blood pressure was 130/90 in the 
sitting and recumbent positions, and 130/88 in the standing 
position. The pertinent diagnosis was hypertension.  During 
the course of VA outpatient treatment through December 1998, 
a high blood pressure reading of 160/96 was reported.  It was 
indicated that the veteran continued to receive treatment for 
hypertension.

In June 2001 a VA hypertension examination was performed.  
The veteran reported that that he believed that he had high 
blood pressure during service.  It was also indicated that he 
had had aortic valve replacement in May 2001.  The physical 
examination revealed that his blood pressure readings were 
110/60 sitting, and 110/70 standing.  The diagnoses were:  
Hypertension; status-post aortic valve replacement; history 
of duodenal ulcer. The examining physician's medical opinion 
was that it was not likely that the veteran's hypertension 
was due to his service-connected ulcer.     

At a personal hearing held at the RO in July 2001 that was 
conducted by a Veterans Law Judge no longer with the Board, 
the veteran testified that during service he was informed 
that that he might want to check into his blood pressure 
because it was elevated.

Ina May 2002 statement, a private physician reported that the 
veteran had been under his care since December 2000.  Without 
providing any rationale for his opinion, the physician stated 
that the veteran developed hypertension while he was a 
hospital corpsman in the Navy between 1954-1958, related to 
stress the veteran developed "concealing discrimination."  
The physician further stated that, due to hypertension, the 
veteran developed cardiomyopathy, valvular heart disease, and 
that he underwent cardio-thoracic surgery in May 2001.  The 
physician further stated that the veteran also suffered from 
myocardial "ischaemie" secondary to long-standing 
hypertension, and that the veteran had a history of duodenal 
ulcer disease related to stress during his service in the 
Navy.   

A VA hypertension examination was performed in May 2002.  It 
was indicated that the veteran was known to have had 
hypertension for a number of years, and that he had aortic 
valve replacement one year previously due to aortic stenosis.  
The veteran's blood pressure readings were listed as being 
138/74 lying, 128/78 sitting, and 130/765 standing.  A 
systolic murmur was noted.  After review of the C-file and 
the service records, the examining physician opined that the 
veteran developed hypertension following service, as the 
veteran's blood pressure was normal during service.  
Subsequent VA clinical records through August 2002 report 
that the veteran received treatment for a variety of physical 
problems, including controlled hypertension.

At the December 2003 personal hearing at the RO conducted by 
the undersigned Acting Veterans Law Judge, the veteran 
testified that he was first informed that he had high blood 
pressure during service, and that he did not receive any 
treatment. He sated that he received medical treatment from 
the VA and that he thought his ulcer disorder and 
hypertension were the result of stress from racial 
discrimination during service.  The veteran stated that after 
service he was not aware that VA offered services.  He 
testified that after service he was unable to go to the 
doctor because he did not have enough money, and he only 
began to get treatment when he worked full time.  

Analysis

The veteran adamantly asserts that he had hypertension during 
service or, alternatively, that his hypertension is due to 
his service connected duodenal ulcer disease. 

Hypertension means persistently high blood pressure. Various 
criteria for its threshold range from 140 systolic/90 
diastolic to 200 systolic/110 diastolic.  Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).

The veteran's blood pressure reading at his pre-enlistment 
examination in 1954 was 140/70.  Service medical records show 
normal blood pressure results while in service.  At his 
separation examination in January 1958, the veteran's blood 
pressure was 118/92.  The veteran's service medical records 
do not reflect any abnormal cardiovascular findings or 
diagnoses of hypertension.  

In April 1958 a VA medical examination revealed evidence 
consistent with an active duodenal ulcer but were absent for 
any cardiovascular diagnosis, including hypertension.  At 
that time the veteran's blood pressure reading (sitting 
position) was 110/60.

It is not until the late 1980's that consistently elevated 
blood pressure readings were shown.  VA outpatient treatment 
records covering the period from June 1987 to March 1992 show 
systolic blood pressures ranging from 124 to 155 and 
diastolic pressures ranging from 80 to 90, with no diagnoses 
of hypertension.  It is not until June 1997, almost 40 years 
after service, when a clinical diagnosis of hypertension was 
first made.  

The Board is aware that a private physician has reported that 
the veteran developed hypertension during service, which he 
indicates was related to stress that the veteran had at the 
time.  However, the Board is not required to accept the 
medical authority supporting a claim. See Hayes v. Brown, 9 
Vet. App. 67 (1996).  It is noteworthy that there is no 
indication from the record that the veteran's private 
physician reviewed the medical evidence in the veteran's 
claims folder - which contains service and VA medical records 
wholly inconsistent with the private physician's opinion - 
when rendering his opinion.   Information recorded by a 
medical examiner, unenhanced by any additional medical 
comment, is not competent medical evidence. Le Shore v. 
Brown, 8 Vet. App. 406 (1995).  In sharp contrast, a recent 
opinion of a VA physician who reviewed the claims file was 
that the veteran's hypertension began years after service.

There is no competent medical evidence to support the 
assertion that the veteran's hypertension began during or 
within one year of service. The evidence of record is to the 
contrary, and the veteran's testimony regarding medical 
causation is insufficient because laypersons generally lack 
the expertise necessary to opine on matters involving medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
   
It has also been asserted by the veteran that his 
hypertension is due to his service connected duodenal ulcer 
disease.  There is, however, no competent medical evidence to 
support such an assertion.  Further, in June 2001 a VA 
physician specifically opined on the matter and indicated 
that it was not likely that the veteran's hypertension was 
due to his service-connected ulcer.  The veteran's lay 
testimony concerning any such etiological relationship is not 
sufficient to prove medical causation.  Espiritu v. 
Derwinski. 

When all the evidence is assembled, the Board must determine 
whether the evidence supports the claim or is in equipoise, 
with the appellant prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, the Board has reviewed all evidence 
of record and must conclude that the weight of the evidence 
is against the veteran's claim, and service connection for 
essential hypertension is not warranted.  


ORDER

Service connection for essential hypertension is denied. 


REMAND

The veteran filed a notice of disagreement (NOD) in November 
2002 regarding an increased (compensable) evaluation for 
sinusitis.  A statement of the case has not yet been issued 
with respect to that NOD.  Accordingly, a remand is 
necessary. Manlicon v. West, 12 Vet. App. 238 (1999). 

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.	After undertaking any additional 
development deemed appropriate, the RO 
should review the record and 
readjudicate the veteran's claim for 
an increased (compensable) rating for 
sinusitis.

2.	 If the RO's decision is adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case addressing the 
issue of entitlement to an increased 
(compensable) rating for sinusitis and 
be afforded an opportunity to respond.  
The Statement of the Case should 
include all relevant law and 
regulations pertaining to the claim. 
The veteran must be advised of the 
time limit in which he may file a 
substantive appeal. 38 C.F.R. § 
20.302(b) (2003). The RO should also 
review the record and take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003). The RO should ensure 
that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) the information and evidence that 
VA will seek to provide, and (c) the 
information and evidence that the he 
is expected to provide. 

3.	The case should then be returned 
to the Board   
for further appellate 
consideration, only if an appeal 
is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



